Title: From George Washington to Gustavus Scott, 15 July 1788
From: Washington, George
To: Scott, Gustavus



Sir,
Mount Vernon July 15th 1788

I am much obliged to you for the two curiousities you were pleased to transmit, as well as for your distinct and ingenious account of them. The facts have been so clearly stated by you, as I believe, to render a farther elucidation or confirmation unnec[e]ssary.
It is greatly to be regretted, that we have not in America some general Museum or Cabinet for receiving all the rare Phenomena and unusual productions of nature, which might be collected in this Country: especially as natural History affords, perhaps, a more ample field for investigation here, than in any other part of the world. It is, however, laudible under all disadvantages for men of leisure and abilities to devote some part of their attention to so rational and curious a study.
In the mean time, as I shall take a particular pleasure in letting the Marquis de la Fayette know to whose care he may consider

himself indebted for those articles, so I shall ever be happy in demonstrating. With great esteem and regard I am, Sir, Yrs &c.

Go. Washington

